DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “grip means” in claim 1.  The limitation fails the second prong (lacking a transition word) of the 3-prong analysis found in MPEP 2181(I).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 3, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, Examiner notes that it is not clear if the limitation “a second snap-fit joint” is intended to be claimed after the “first snap-fit joint” of claim 2.  Examiner requests clarification, noting the dependency of claim 2 was canceled by preliminary amendment.   
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “1:3 to 15”, and the claim also recites “preferably 1:4” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Regarding claim 11, the element “the first snap-fit joint” lacks proper antecedent basis in the claims.  Examiner notes the term is first introduced in claim 2, whereas claim 11 depends from claim 1. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19505425 (Sudhaus) in view of US 6,789,692 (Prezelin) and US 2013/0043250 (Kreidler).
Regarding claim 1, Sudhaus teaches an enclosure for enclosing industrial components, the molded plastic enclosure comprising 
- a case (3), 
- a lid (2), 
- one or more a latch devices (2) for locking the lid relative to the case in the closed position, the latch device comprising a grip means (13, 14) arranged to the lid and a rocker (19) connected removably and pivotally with a pivot axle (18; inherently capable of disassembly to be removable) relative to the second side wall to be turnable about a single axis between a locking position (Figure 5) and a release position (Figure 3), the rocker comprising a hook portion (20) at one side of the pivot axle, which hook portion can grip the grip means, and a handle arm (19 appears to comprise the handle itself) at the opposite side of the pivot axle in relation to the hook portion, the handle arm being arranged to be manually operable for turning the rocker about the pivot axis between the locking and release positions (see difference between Figures 3 and 5), the lug comprising a through-hole (15) to which the hook portion can grip, the lug being arranged, in the closed position of the lid, to extend over and at a distance from the second side wall to be substantially in parallel with the second side wall to limit an intermediate space between the second side wall and the lug when the lid is in 4the closed position (shown in Figure 5), and the hook portion is arranged so that, in the release position of the rocker, it is turned inside the intermediate space away from the path of the lug (see position of 20 in the bottom of Figure 3) and, in the locking position of the rocker, the hook portion is turned to protrude laterally outwards through the through-hole of the lug (see position of 20 in Figure 5), 
and that the output force of the hook portion exerted to the lug is amplified by a mechanical advantage provided by a lever effect of the rocker when being turned to the locking position by an input force exerted to the handle arm (Examiner asserts this is inherent to latching mechaniams; discussed at the end of para. [0032] of the English translation).  
Sudhaus as applied above teaches all limitations substantially as claimed, but fails to teach:
(a) wherein the grip means is a rigid lug molded to be monolithic with the lid;
(b) the case being molded from plastics comprising a rear wall and four side walls delimiting an interior, a mouth opening enabling access to the interior, the side walls comprising a first side wall and a second side wall which is parallel to the first side wall, 
the lid being molded from plastics for covering the case the lid being hinged at the side of the first side wall by one or more hinges to be movable between a closed position, wherein the lid covers the mouth opening of the case, and an open position to permit access to the interior, the hinge being located near to the mouth opening; and
(c) a sealing flange defining an outer periphery of the mouth opening; that the lid comprises a groove arranged at the periphery of the lid to receive therein a resilient sealing gasket, to co-operate with the sealing flange when the lid is in the closed position; that the hook portion is arranged to compress the sealing gasket by pressing the sealing flange against the sealing gasket to create a spring force against which the hook portion holds the lug. 
Regarding modification (a), Sudhaus fails to teach the grip means being a rigid lug molded to be monolithic with the lid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the grip means of Sudhaus, forming it to be monolithic with the lid, motivated by the benefit of a simplified construction.  Moreover, Examiner notes MPEP 2144.04(V)(B), which permits legal precedent as a source of supporting rationale in an obviousness rejection.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Regarding modification (b), Prezelin teaches:
the case (12) being molded from plastics (col. 1, line 21) comprising a rear wall and four side walls delimiting an interior (unlabeled but clearly shown; taught to be rectangular in col. 2, line 32), a mouth opening enabling access to the interior, the side walls comprising a first side wall and a second side wall which is parallel to the first side wall, 
the lid being molded from plastics (col. 1, line 21) for covering the case the lid being hinged at the side of the first side wall by one or more hinges to be movable between a closed position (not shown; taught in the Abstract), wherein the lid covers the mouth opening of the case, and an open position to permit access to the interior, the hinge being located near to the mouth opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Prezelin, replacing the latches with the latches of Sudhaus, motivated by the benefit of applying a mechanically equivalent latching mechanism to secure the lid in the closed position. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (c), Kreidler teaches:
a sealing flange (55) defining an outer periphery of the mouth opening; that the lid comprises a groove arranged at the periphery of the lid to receive therein a resilient sealing gasket (56), to co-operate with the sealing flange when the lid is in the closed position (see Figure 4); that the hook portion is arranged to compress the sealing gasket by pressing the sealing flange against the sealing gasket to create a spring force against which the hook portion holds the lug (see para. [0050] and opening sequence of Figures 5-7); 
It would have been obvious to one having ordinary skill in the art on the date of filing of the invention to provide the container of Sudhaus with a resilient sealing gasket in a groove in the lid to engage with a sealing flange defining the container rim as taught by Kreidler, motivated by the benefit of sealing the container and providing an opening biasing force. 
Regarding claim 7, Sudhaus in view of Prezelin and Kreidler as applied above to claim 1 teaches all limitations substantially as claimed, but fails to teach the case comprises a pair of mounting brackets for mounting of the rocker, the mounting brackets being monolithic with the case.  
However, the reference does tech a single bracket (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the breacket of Sudhaus in view of Prezelin and Kreidler, either providing two brackets, or forming it in separate parts, because such is mere duplication of the parts of the prior art, or, would be obvious to from a formerly-integral component in multiple parts, having a predictable outcome absent a teaching of an unexpected result.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  See also MPEP 2144.04(V)(C): In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).  Moreover, it would have been obvious to form those components monolithic with the case.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
	Regarding claim 8, each mounting bracket comprises a seat to receive and to removably connect the pin of the rocker for pivotally supporting the rocker, the mounting brackets being molded as monolithic with the case (would be obvious as each side would hold an end of pin 18).  

9.	Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19505425 (Sudhaus) in view of US 6,789,692 (Prezelin) and US 2013/0043250 (Kreidler) as applied above to claim 1, in view of US 5,667,261 (Weinerman).
Regarding claims 2 AND 3, Sudhaus in view of Prezelein and Kreidler teaches all limitations substantially as claimed, but fails to teach the latch device comprises a first/second snap-fit joint to hold the rocker stationary in the locking position.
Weinerman teaches a draw latch which is held in the closed position by a first snap-fit joint (300; Figure 9, noting snap fit between 223 on the handle and 331 on the safety catch).
It would have been obvious to one having ordinary skill in the art on the filing date of the invention to modify the combination of Sudhaus in view of Prezelin and Kreidler, providing the snap-fit joint (safety catch 300) of Weinerman, motivated by the benefit of preventing unintentional actuation of the latch.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
Examiner notes that with regard to claim 3, because of the dependency from claim 1, the claim does not require there to be two snap-fit joints, thus allowing the same single snap-fit joint to be read as either the first or second.  Addtionally, Examiner notes that should Applicant disagree that Weinerman fails to teach the claimed subject matter, Examiner takes Official Notice it would have been obvious to add either a first or a second snap-fit joint to the latching mechanism, but not both.  An updated ground of rejection on this claim on one single snap-fit joint, based on different prior art backing up the taking of Official Notice, would accordingly be held final.  
Regarding claim 9, Sudhaus in view of Prezelein and Kreidler teaches all limitations substantially as claimed, but fails to teach the handle arm comprises a locking hole.  
Weinerman teaches a handle arm (325) comprising a locking hole (395).
It would have been obvious to one having ordinary skill in the art on the date the invention was filed to provide the handle arm of Sudhaus in view of Prezelein and Kreidler with a locking hole as taught by Weinerman, motivated by the benefit of receiving a padlock to lock the handle in place and prevent unauthorized access. 

Allowable Subject Matter
10.	Claims 4, 6, and 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 5 would would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733